Title: To George Washington from James Wilkinson, 11 October 1780
From: Wilkinson, James
To: Washington, George


                  
                     Sir
                     
                        Trovose October 11th 1780
                  
                  I had this moment the honor to receive your Letter of the 5th
                     Inst., and should instantly obey your Excellencys Commands was I possessed of
                     means necessary for the Purpose; I shall go to Philadelphia Tomorrow morning
                     & as soon as my private credit or the public funds can furnish me the
                     small sum necessary to defray my traveling expences, shall set off for your
                     Quarters: In the mean time I must beg leave to trouble your Excellency with the
                     inclosed copies of my Official transactions, and I hope it will appear
                     therefrom that I have not been defective in Duty. I am ignorant of the measures
                     which the Board or War or their agents (the absolute
                     Providous of Clothing) have adopted since the Return of
                     which I inclose a copy, was made, having not ever been
                     honored with any communication on the subject; tho, I am very apprehensive that
                     their confidence in the Capital supply exported from France has suspended every
                     object of domestic Provision; The articles of Clothing which I have since
                     received being inconsiderable, a transcript of Mr Moylans Issues since this
                     Return deducted from the Quantity represented therein will exhibit our
                     Situation: I have heard that Congress furnished the Board of War with £20,000
                     Stg some time ago for the purposes of the Clothing Department but when, where,
                     how or for what Articles this trifling Sum has been appropriated I know not,
                     however I hourly expect to receive the proceeds, which at best will afford us
                     but little releif, if we are absolutely disappointed in our European
                     expectations; I am sorry to inform your Excellency that I am equally uninformed
                     with regard to the steps taken by the different States, but I dread
                        from the arrangment of our finances & the
                     distracted state of our civil Polity that their exertions, if they have made
                     any, are feeble & insufficient.
                  I have this Day received a Letter of the 23rd Ultmo from the
                     Maryland State Clothier at Petersburgh requesting to know when he might apply
                     for Clothing, & representing the wretched Condition of the regiment
                     of that Line, which from the total loss of baggage in the affair near Camden
                     are reduced to the distressing situation, however as they have the advantage of
                     a temperate Clime I shall write Governor Lee requesting him to make the best
                     provision he can for them & will let him know that we have no prospect
                     of being able to furnish any supply from this Quarter.
                  By advice from Springfield of the 13th Ultmo I find that my
                     Deputy at that place had no prospect of geting forward the small quantity of
                     Winter Clothing there on Hand, every department having exhausted its credit
                     & being monnyless, when this evil is removed I hope we shall be able
                     with the remnants which may be scraped together & the
                     strands at New Burgh, if they should prove of good quality,
                     to collect Woollens sufficient to make 700 or 1000 Suits, buttons can be easily
                     obtained & if I can by any means pick up thread & lining, I
                     think, as the only resource, that they can be made up by regimental detachments
                     of Taylors, who may immediately go to work either at Morris Town or New Burgh.
                  The Hide Department has not escaped the Fate of the other
                     branches of the civil staff; The want of a few essential regulations in the
                     present System, has originated a diversity of opinion respecting its merits,
                     this Circumstance & the total absence of Money has thrown it into much
                     disorder & confusion; we must not therefore expect the substantial
                     assistance from this source which we have hitherto experienced: the inclosed
                     copy of a Letter to the Board of War will shew your Excellency the footing on
                     which I have held myself & now stand with the Department. My
                     Circumscribed office being literally Commissarial, I can be answerable only for
                     the equal & seasonable distribution of the Articles I receive, and this
                     must depend in a great measure on the Qr M. Generals Department: whilst my
                     Friend Mr Moylan attended to & discharged this Duty satisfactorily, I
                     conceived that my presence would be most essential here, in order to make
                     representations to Congress & the Board of War, to attend the frequent
                     calls of the latter, to obtain Monies, whilst to be had, for the Commissaries
                     of Hides and to keep my Papers properly arranged. if I have not wrote your
                     Excellency so often as I ought to have done, I hope I shall be excused when I
                     protest upon Honor, that I have been influenced by the conviction of the
                     Presumption 
                     impertinence & Gasconade of intruding
                        immaterial concerns of Office on Moments imployed in  of National Importance, and I have the honor to be Your
                     Excellencys much Obliged & ready Hble servant
                  
                     James Wilkinson
                     
                  
                Enclosure
                                    
                     
                        Copy of a letter to the Board of War
                        Gentlemen
                        Morris Town Jany 4th 1780
                     
                     The active and laborious duty to which I am personally exposed
                        for want of Authority to employ such assistants as emergencies render
                        necessary has prevented my appraising your Honble Board of matters which
                        claim instant attention—Just before I left Philada I rec’d thro Mr Secry
                        Stoddert a request from your Hon’ble Board to take the direction under your
                        instructions of the Hide departt and altho this undertaking exposed me to
                        additional perplexity and trouble not enjoined by the Office under which I
                           act my desire to promote the public Interest of
                        Comfort of the Army induced my chearfull acquiescence. In consequence
                        thereof & on the presumption of ample Authority I have called on Mr Hetfield for a settlement of his
                        Accounts & have forbid in the mean time his disposing of any more
                        Hides, as I have detected great irregularity confusion & incapacity
                        in his Office and am very fearfull of great fraud, indeed had I power I
                        should instantly arrest from his hands every Visible property of the States
                        & compel an immediate Settlement. but I find from the instructions
                        above refered to which I have since rec’d from Mr Stoddert that the Measures
                        I have adopted on this Occasion are vain & ridiculous, as the
                        Commissaries of Hides are in those instructions placed on a most liberal
                        footing, independent of other Authority than your Honble Board, Judges of
                        their own conduct and are only to take the advice & instructions of
                        the Clothier General on common occasions at their own discretion—I shall
                        therefore wave any further procedure in this Case & Unless I am
                        invested with power to suspend principles & remove such subordinates
                        as I may detect in improper or dishonest Conduct subject on appeal to the final decision of your Honble
                           Board I must beg leave to decline any other connection with the Dept. than what is specified in the Act of Congress of the 25th
                        of July—I hope the Honble Board will do mi the justice to believe that I am
                        not actuated herein by a thirst of Power or a desire of disunion with the
                        dept., on the contrary I shall be happy to employ the information and
                        knowledge I have obtained of the Business for the public emolument—but I
                        must acknowledge so much of self love as to decline that Connexion which
                        would involve me in the honor or disgrace of the Office without having
                        Authority to enforce such Measures as I might deem Necessary to promote the
                        former purpose, I think my duty to remark to your Honble Board that altho’
                        your instructions might in the hands of Men of delicacy Capacity &
                        Industry answer the purpose sought after yet should their exertions depend
                        on persons Who want those refinements the public will be subject to vast
                        imposition & abuse, for there realy is not under its present
                        establishment in the whole Circle of public Offices one which is so open to
                        peculation as the Hide Depart. it is therefore my Opinion that the
                        Characters of Conduct of the principals, and what I find more important, of
                        their Subordinates should be frequently scrutinized & their Accots
                        ought to undergo a particular Examination at least once in Six Months, not
                        by the Commissioners of Accounts who cannot possess the Necessary Materials
                        or knowledge for the Occasion but by the powers which
                        governs them—at present I can discern no check or restraint on the Dept. and
                        I am sensible they have been much needed in the instance of Mr Hetfield, tho
                        I think it my duty here to diclare that I believe he has acted with good
                        designs and that his own imprudence or incapacity & an implicit
                        confidence in Mr Stansbury has involved him his present Situation.
                     On my late arrival at New Windsor I found that Mr Stansbury
                        out of the 2000 Hides ordered to Mr Henry by the Honble Board, had Sent on
                        not quite four hundred of these at the Mercy of Private Waggons; I
                        immediately applyed for Teams to carry on the remainder but could not obtain
                        them nor is there at present any prospect of bringing them forward for such
                        is the difficulty of Transport on this Communication that we have not yet
                        been able to bring up the small Quantity of Clothing remaining on hand at
                        Newburgh.
                     When I undertook the Clothing Office I found it necessary in
                        order to extricate the Dept. from the prodigalty & distraction with
                        which it was conducted, to have no sort of retrospect to antecedent issues,
                        which had been almost Universally directed by no other Rule than the wants
                        instead of the just due of the Soldiery &
                        I perceived it was indispensable both for regularity of accounts &
                        for equal Justice to the Nation & the Army that a given period for
                        the Commencement of the Issue & the principle on which they were
                        made should be established, I applied to the General on the Occasion who
                        confirmed my wishes, by directing that the Clothing Issued by me should be
                        on Account of the present Year, my Accounts have been opened accordingly
                        & as soon as the Continental Bounty is issued to the Troops stopages
                        will commence which besides a great Salvage to the public will have various
                        other good effects, all the Clothing which I have rec’d with the States
                        supplies which we could obtain Information of were found, on a Calculation
                        made before the Commencement of the General issues to fall vastly short of
                        the Continental bounty, the General therefore excluded every Man who was not
                        enlisted during the War or for the present Winter & altho’ we have
                        practised this & every other possible care & Œconomy I find
                        that the Coats & Vests are deficient at least 1/5 the Breeches
                        & Overalls collectively 1/2 the Shirts, Hose & Blankets 3/4
                        under these Circumstances the Situation of the Troops beggars all
                        description—Tis not my Business to quote particular Instances of
                        Wretchedness nor will I wound the sensibility of the Honble Board thereby,
                        but I will take the Liberty to remark that the Manly perseverence &
                        virtuous resignation of the Soldiery under the compound Calamity of
                        Starvation & Nakedness transcends past examples & exceeds
                        credibility.
                     If it is practicable I shall in person attend your Honble
                        Board before the 20th Inst. and will then lay before you the particular
                        State & Conduct of my Department. In the Mean time &c.
                     
                        J. Wilkinson
                     
                  
                  
                Enclosure
                                    
                     
                        Extract of a Letter to the Board of War,
                        Gentlemen
                        Phia August 8th 1780
                     
                     I have the honor to inclose you a general State of the
                        Clothing now on Hand agreable to the latest reports of my Deputies,
                        & I must beg leave to call your particular attention to the Article of Shirts, the supply of which has
                        been so inconsiderable as to keep the Troops constantly destitute of this
                        essential part of their bounty—Since my last general State of the Department
                        we have made few other, than contingent Issues a return whereof is at
                        present very unimportant, however if it is required it shall be forthwith
                        made out—If the French Fleet have brought any Clothing to NewPort, I conceive
                        it will be proper in order to avoid accidents or abuse to bring it forward
                        to New Burgh or Springfield, or at least to get it into Continental
                        Possession—I am sorry it is not in my Power to make you acquainted with the
                        Circumstances of the State supplies, as I have never been able to obtain the
                        necessary Information from their respective Clothiers—I am &c.
                     
                        J. Wilkinson
                        Clothier
                     
                  
                  
                Enclosure
                                    
                     
                        Sir
                        Extract of a letter, August 10th 1780
                     
                     I beg leave to communicate to the Honble Board that I have
                        received a letter of the 22nd Ultmo from Col. Brodhead containing a
                        requisition for the ensuing Winters Clothing & representing that the
                        Woollens forwarded to him last fall are mostly worn out, and I must at the
                        same time inform them that I have received no account of the appropriation
                        of that considerable supply—My Ignorance of the Establishment or Object of
                        that Department disqualifies me for making any calculation of the Provision
                        necessary at this Juncture, and as the Office of Providore is not
                        comprehended in my Duty I beg leave to submit the affair wholely to the
                        Honb. Board.
                     I again repeat my request that I may be furnished with the
                        Account against my Deputies, comprehending the Articles they have rec’d from
                           Messrs Mease & Measam, as necessary to the
                        settlement of my Accounts. I am &c.
                     
                        J. Wilkinson
                        Clor Gnl
                     
                  
                  
                Enclosure
                                    
                     
                        Sir
                        October 8th 1780
                        
                     
                     Being informed that Congress have it in Contemplation to
                        reform the various Staff Departments, I think it my Duty to lay before your
                        Excellency my Objections to the Arrangement of the Clothing Department; and
                        at the same time I must beg leave to offer for your examination a plan on
                        which I conceive the office may be conducted with the greatest Oconomy
                        & effect.
                     By the present establishment all domestic supplies depend on
                        the Board of War & the States. they being severally Authorized by
                        Congress to purchase on Continental Account; the latter for the particular
                        advantage of their respective Troops & the former for the general
                        Interest of the Army. In my Opinion the most essential branch of the
                        Department requires immediate attention as it is evidently fraught with the
                        most destructive consequences, when we reflect that the average Price of
                        Clothing here is at least 500 ⅌ Ct on the European cost. we must certainly
                        condemn all domestic Purchases but if Misfortune, disappointment &
                        consequent emergencies make it indispensable, we certainly should study to
                        do it on the most Oconomical plan. The Number of Agents & their
                        Subordinates which are found Necessary to execute the
                        present mode of Provision are alone a grevious Tax on the Country, but the
                        Capital Injury Originates in the competition consequent on a variety of
                        Purchasers who never act in Concord & therefore cannot  sacraficing Public Interest to Individual Avarice,
                        This Fact was illustrated in Philadelphia last fall & Winter
                           when the Virginia, the Delaware, the Pensylvania
                        & the Jersey Sub. Clothiers with the Continental Agent were at the
                        same point of Time purchasing for their seperate Interests out of a common
                        Fund: The Natural dependence between the States & the Continent
                        which this composition of Interests involves will I fear
                        prove the source of disappointment & perplexity as long as it is
                        continued; the locality of four States incapacitates them for making any
                        Provision with certainty conducive for Oconomy &
                        the remoteness of others may render the transport of all distinct supplies
                        or refreshments for their respective Troops, difficult, precarious,
                        expensive, & perhaps seasonably impracticable;
                        this disadvantage was experienced by the No. Carolinians whilst serving
                           with the grand Army & the
                        Eastern troop will be liable to the same inconvenience if
                        they should in the progress of the War operate to the Southward.
                     The Clothing thus provided is made up under the direction of
                        the respective Purchasers & is delivered by the Board of War to the
                        Clothier General & by the States to their respective
                           Clothiers, and is Issued in a strict conformity to the
                        Ordinance of Congress of the 23rd March 1779 as is possible, but it is
                        impossible from the following Camps to carry that System
                        into execution, viz. 1stly because partial Issues are frequently made
                        without the knowledge or order of the Clor Genl or his
                        Assistant. 2ndly Because the State Clothiers are seldom (& many of
                        them never)
                         the Army and their representatives in Camp are
                        capable of giving little or no Information respecting their Proceedings.
                     3rdly Because exact Returns can never be obtained from the
                        Sub. Clothiers of the goods they receive from their respective States, for
                        knowing that such supplies are to be directed from their
                        proportion of the general Stock they expect by  the
                        Quantity in their Returns, to increase their Proportion out of the
                        Continental Store: hence it follows that the Troops of some States are well
                        Clad whilst others who have not the same local advantages are half
                        naked—Besides we are daily obliged to Issue in detail to the Additional
                        Corps detachments & and these pointed infractions of the Ordinance
                        are inevitable from the desulatory Nature of the service, for it is
                        impossible that a Sub: Clothier, were he ever so Intelligent &
                        attentive, can attend to supply the frequent minute wants of all Permanent
                        drafts & detachments which are made, or of Men operating hundreds of
                        Miles from each other. The Troops at Fort Pitt are not within reach of their
                        respective Clothiers, nor is there any Superintendant of Clothing in that
                        Department, so that the supplies which I have forwarded to that Post, were
                        by Order of the Board of War addressed to the Commanding Officer and how
                        they have been disposed of or appropriated I know not, having never received
                        a  of a Pen on the subject,
                        except an acknowledgment of their reception.
                     I beg leave to call your Excellencys particular attention to
                        the 6th Article of the inclosed plan: In Attaining the bounty I have left
                        out several superflous & unnecessary Articles & have added
                        others which will be found on examination to be absolutely necessary for the
                        Health Comfort & appearance of a Soldier; the reformation proposed
                        in the line of Issues is highly essential, for if we persist in admiting
                        additional drafts & Levies, who scarce know their Duty before the
                        term of Service expires, to share the bounty Clothing tis
                        not in the Power of the Clothier General to which the torrent of dissipation
                        which the Department has not been Subject to, or to discharge the Duty we
                        owe the deserving Soldiers; to confirm their  of this operation I beg your Excellency to reflect
                        that seven Months Men, whose time begins to expire in January constitute the
                        bulk of our present Army and that should they be comprehended in the
                        approaching distribution of Winter Clothing, the greatest part of it will be
                        swept away and the Men destined to encounter future hardships will be left
                        almost naked & unprovided. The 7th & 8th Articles of the
                        Plan merit equal regard with the preceding it is
                        indispensible that a specific Period be fixed for the commencement of the
                        Annual Issue for without this regulation the Wants, instead of the just due,
                        of the soldiery is the only Rule on which the Issues can be made &
                        of course an Account can never be closed, defeciencies supplyed or stopages
                        made: Public Oconomy & private Justice require that the practice of
                        Issuing in detail at Philadela Boston &c. should be restrained, for
                        the extraordinary supply which is often obtained on those occasions by
                        Personal application is extremely Injurious to those meritorious fellows who
                        prefering the service of their Country to every other consideration are now
                        reduced from the Toil & Hardship attending incessant
                        Duty. If the inclosed or a Similar plan was established with double the
                        Salaries proposed, it would be comparatively Oconomical, for if I am not
                        Mistaken it will be found on examination that the Commission of one Agency
                        alone has amounted to at least £ 2000 Sterling ⅌ Anm: When I took charge
                        of the Department I found it without Method or Order involved in utter
                        confusion; my indeavours have not been wanting to introduce the system dwelt
                        on in this Letter, but I am sorry to acknowledge that the formation of the
                        Arrangement & the embarrassments already enumerated have baffled my
                        efforts, I have however the satisfaction to reflect that my attempts have
                           been serviceable—Since I entered the Office I have
                        studied every Oconomy in my Power, I have at no Time employed more than
                        thirteen Persons in the Department Clerks, & Labourers included and
                        those on Terms by no means adequate to their Subsistence; In every Personal
                        consideration I rely on the Justice of Congress & I shall be content
                        with their division. I beg leave to mention that I took charge of the Office
                        when no Person would accept it, since which time I have upon honor declined
                        every Species of Private Business. I have the honor with great respect Your
                        Excellencys Most Obedt & mot Hble Servant
                     
                        James Wilkinson
                        Clo. General
                     
                  
                  
                Enclosure
                                    
                     
                        
                           c.11 October 1780
                        
                     
                     A Plan for regulating the Clothing Department.
                     1st That all State Purchases of Clothing on Continental
                        Accounts, and all State regulations or Appointments in the Clothing
                        Department established under the recommendation or Authority of Congress be
                        abolished on the first Day of January ensuing at or before which time the
                        Sub. Clothiers are to deliver to the Clothier General on his orders all
                        Clothing procured at Continental expence which they may have on Hand, taking
                        his receipt for the same, a duplicate whereof to be transmited to the
                           Chamber of Accounts.
                     2nd That an Assistant Clothier General be appointed by
                        Congress.
                     3rd That the Clothier General receive all Clothing imported by
                        Congress, that he direct & superintend all Domestic Purchases,
                        & for this Purpose he shall draw money from the Continental Treasury
                        on an Estimate comprehending the Annual disbursements of the Department.
                     4th That (so long as domestic Purchases are continued) the
                        Board of War appoint four purchasing Agents, viz.—one at Baltimore for
                        Maryland & the Southern States, one at Philadelphia for Pensylvania
                        & Jersey, one at New London for Connecticut, New York & the
                        State of Rhode Island, and one at Boston for Massachusetts & New
                        Hampshire—who are to be under the immediate Control of the Clothier General &
                        to prevent the possibility of competition they are to confine Purchases
                        & contracts strictly to their respective districts.
                     5th That in future the confederate Army of the United States
                        established during the War or for the term of— years, receive the annual
                        Bounty Clothing from the Clothr General Regimentally, & that the
                        Clor General keep regular Accounts against the respective regimental
                        Clothier accordingly.
                     6th That all Non Commd Officers, Soldiers, Artificers
                        & Waggoners who are or may hereafter be Inlisted during the War or
                        for the Term of  years, be annually furnished the following Articles in lieu of
                        the Bounty prescribed in a Resolution of Congress of the 6th September 1777,
                        viz.
                     One Regimental Coat full made.
                     One Cloth hat
                     One pair of Cloth Breeches & two pair of Woolen Hose
                        or One pair of Cloth overalls & two pair of Woollen Socks.
                     One Felt Hat or Leathern Cap.
                     four shirts
                     two pair of Linnen overalls.
                     One Leather or Worsterd stock.
                     four pair of strong Shoes.
                     One Blanket
                     One pair Shoe Bucklesevery two years.One Stock ClaspThe Dragoons to receive two pair of Boots & a pair of Spurs instead of the Shoes & Buckles with a Horsemans Cloak in addition and that no Non Comd Officer Soldier Artificer or Waggoner who is not engaged for the War or during the term of — years be furnished any Article of Clothing by the Clor General.7th That the Issue of the Annual bounty commence in future on
                        the 10th Day of November for the Winter & the 1st Day of May for the
                        Summer Clothing and that the Clothier General take particular care to have
                        the Clothing equally & impartially distributed when it is found
                        incompetent for the whole Army.
                     8th That in Order to prevent the confusion, Injustice
                        & dissipation consequent on detail Issues from a variety of Posts,
                        the Clothr General in future Issue from no point whatever but the Stores
                        of general Issue annexed to the Army or Detachments thereof, and therefore
                        the Commanding Officers of Corps are to be answerable that all Non Comd
                        Officers & Privates who leave Camp or Quarters whether on furlough
                        or Command be properly equiped for the occasion.
                     9th That the Clothier General settle the Accounts of the
                        Regimental Clothiers annually in September or November previous to the
                        commencement of the general Issue, that he certify to them respectively the
                        arreages which may be due the soldiery, and notify the Paymaster Genl of all
                        Surplusages specifying the corps to which they were advanced in order that
                        defeciences be compensated & stopages be made agreable to the Acts
                        of Congress in those Cases provided.
                     10th That the Clothier General be allowed to appoint &
                        employ for the Conduct of the Magazines at Springfield, New Burgh &
                        Philadelphia each, & for the store of general Issue annexed to the
                        Army, a Deputy, Clerk & Labouror; for the Western Department a
                        Deputy, and for the Southern Department a Deputy with such Subordinates as
                        the Nature of the Service may require, the appointment in that Quarter to be
                        made with the concurrence of the Commanding Officer & to be reported
                        to the Board of War.
                     11th That the Officers of the Clothing Department be, when
                        possible, taken from the Line of the Army & that they be all owed
                        such pay in addition to the Emoluments of their Commissions as may be agreed
                        on by the Clor General & approved by the Board of War, and that the
                        pay of Persons employed in the Department who are not taken from the Army be
                        as follows viz.
                     The Clothier General  per Annum £  SpecieThe Assistant Clor GeneralBlankA Dept. Clor GeneralA Dept. Clor General conducting as private DepartmentAn Agent ClothierAnd That the Clor General be under Obligation to allow no more
                        than current Wages to Clerks & Labourers. 
                     
                  
                  
               